per curiam:
El 9 de junio de 1975 el Tribunal Superior, Sala de Bayamón, dictó sentencia por la que condenó a la Metropolitan Marble Corporation a pagar a los demandantes aquí recurridos $32,000 como indemnización por alegados daños y perjuicios, las costas y $1,500 para honorarios de abogado. La demandada recurrió ante nos en solicitud de *123auto de revisión. Alegó que dicha sentencia se dictó luego que el tribunal a quo eliminara sus alegaciones, habiéndose ne-gado a reconsiderar dicho dictamen.
En nota al pie de página en la sentencia del tribunal recurrido se explica en detalle la conducta del abogado Rafael L. Franco García, quien representaba a la demandada, que justificó la acción tomada por el tribunal. Dice así: “El in-cumplimiento del Ledo. Rafael L. Franco García, imputable a la demandada, ocasionó la eliminación de sus alegaciones. No compareció a la conferencia con antelación a juicio el 16 de enero de 1975, a la que compareció el abogado de los de-mandantes. La misma no pudo ser celebrada ante esa in-comparecencia inexplicada de dicho letrado. Dispuso el tribunal eliminar las alegaciones de la demandada y señaló el juicio en rebeldía para el 13 de febrero de 1975. Ya antes el Ledo. Franco García había solicitado se le relevara de la representación legal de la demandada. El tribunal denegó esa solicitud requiriendo para su consideración la dirección de la demandada, no respondiendo absolutamente dicho abo-gado. El Ledo. Franco García respondió a esa disposición eliminando las alegaciones meramente que había renunciado la representación de la demandada y entregádole el expe-diente del caso. En orden posterior del tribunal del 4 de fe-brero de 1975 aclaró al Ledo. Franco García que no le había relevado (ni le ha relevado aún de la representación que os-tenta en el caso de la demandada) y declaró no ha lugar a la solicitud para que se dejara sin efecto la disposición elimi-nando las alegaciones. El 13 de febrero compareció por escrito nuevamente el Ledo. Franco y con evidente demostración de su desatención a las anteriores disposiciones del tribunal vol-vió a informar de la renuncia que había hecho, con clara abrogación de la facultad que no dispone para quedar relevado del caso. Resolvimos no ha lugar a su nueva solicitud haciendo referencia al Canon 20 de Etica Profesional. Hizo caso omiso no compareciendo al juicio el 20 de marzo de 1975. En esta *124fecha intentamos ofrecer una nueva oportunidad a la repre-sentación legal de la demandada y pospusimos la vista del juicio a pesar que los demandantes comparecieron anunciando estar debidamente preparados. Fijamos en esta ocasión como penalidad al abogado de la demandada el depósito a favor de los demandantes de $200 como honorarios de abogado, aper-cibiéndole que quedarían eliminadas sus alegaciones. Res-pondió mediante su moción del 23 de abril de 1975 igual que lo había hecho antes básicamente, añadiendo que la demandada le adeudaba $5,500 por concepto de honorarios de abogado y que por ello no le representaría en este proceso. Dispusimos fi-nalmente eliminar las alegaciones de la demandada mediante orden del 30 de abril de 1975 contra la cual no se ha instado recurso alguno.”
El 7 de agosto de 1975 una Sala de este Tribunal emitió resolución denegando la solicitud de auto de revisión. Dicha solicitud — presentada a instancias de la demandada por otro abogado — no cumplió las exigencias de la Regla 15.1(b), en relación con la Regla 15(c) del Reglamento de este Tribunal vigente entonces, al no hacer acompañar su solicitud de copias de los escritos conteniendo las alegaciones de las partes ante el tribunal recurrido.
Se dispuso además en la citada resolución del 7 de agosto que el abogado Franco García mostrara causa por la que no debíamos solicitar de la Procuradora General que investigara su conducta profesional a los fines de tomar la acción disci-plinaria que fuera menester, de así ameritarse.
La recurrente solicita la reconsideración en cuanto a la parte de nuestra resolución que denegó la solicitud de revisión. Aduce que no creyó necesario incluir copias de las alegaciones con su solicitud porque “lo que tuvo ante su consideración el Tribunal recurrido no era el contenido de dichas alegaciones sino la eliminación de las mismas.” De aceptar nosotros esta explicación como justificativa de que no se cumpliera con el claro precepto de nuestro Reglamento, *125estaríamos dejando al arbitrio de los abogados decidir qué disposiciones reglamentarias deben acatarse y cuándo, depen-diendo del criterio personal de cada abogado. Los abogados vienen obligados a cumplir fielmente el trámite prescrito en las leyes y reglamentos aplicables para el perfecciona-miento de los recursos instados ante nos. Nos proponemos exigir celosamente que así se haga.
Por otra parte, la recurrente no ha demostrado que no tuviera conocimiento de las razones por las cuales el abogado Franco García se negaba a continuar compareciendo en su representación. Por el contrario, los autos ante nos revelan que tenía conocimiento de la renuncia de Franco García, que la situación entre abogado y parte se había tornado áspera, al extremo de que se hacían reclamaciones monetarias recíprocas y se amenazaban de pleitear entre sí, y que de hecho ya la recurrente había encomendado su caso a otro abogado. Se de-clarará sin lugar la solicitud de reconsideración de la recu-rrente.
El abogado Franco García, en cumplimiento de la segunda parte de la aludida resolución de 7 de agosto, ha comparecido mediante un extenso escrito, que acompaña de numerosos do-cumentos, y nos convence de que estaba justificado en renun-ciar la representación de la demandada, que de ello había notificado a su cliente, que la demandada requirió de él que le entregara y él le entregó el expediente de su oficina, y que la demandada no estaba desprovista de representación profe-sional durante el trámite del caso siguiente a la renuncia del abogado Franco García.
No obstante, el abogado no debió presumir que con la presentación de su moción de renuncia de representación profesional quedó automáticamente desvinculado de su responsabilidad para con el cliente y para con el tribunal. La moción de renuncia de representación es una solicitud al tribunal que propone unas razones para que se admita al abogado desligarse del caso. Necesita la aprobación del tribu*126nal para ser efectiva. El Canon 20 de Etica Profesional es claro al respecto, y preceptúa además lo que el abogado debe hacer para que se haga efectiva su renuncia, y lo que hará luego de que le sea aceptada por el tribunal. Dice así:
“Canon 20. — Renuncia de Representación Legal
Cuando el abogado haya comparecido ante un tribunal en representación de un cliente no puede ni debe renunciar la re-presentación profesional de su cliente sin obtener primero el permiso del tribunal y debe solicitarlo solamente cuando exista una razón justificada e imprevista para ello.
Antes de renunciar la representación de su cliente el abo-gado debe tomar aquellas medidas razonables que eviten per-juicio a los derechos de su cliente tales como notificar de ello al cliente; aconsejarle debidamente sobre la necesidad de una nueva representación legal cuando ello sea necesario; concederle tiempo .para conseguir una nueva representación legal; aconsejarle sobre la fecha límite de cualquier término de ley que pueda afec-tar su causa de acción o para la radicación de cualquier escrito que le pueda favorecer; y el cumplimiento de cualquier otra dis-posición legal del tribunal al respecto, incluyendo la notificación al tribunal de la última dirección conocida de su representado.
Al ser efectiva la renuncia del abogado debe hacerle entrega del expediente a su cliente y de todo documento relacionado con el caso y reembolsar inmediatamente cualquier cantidad adelan-tada que le haya sido pagada en honorarios por servicios que no se han prestado.”
Quede apercibido el Lie. Rafael L. Franco García de su obligación de observar rigurosamente el citado precepto. Dadas las circunstancias de este caso, y las explicaciones da-das por él, se dispondrá el archivo del incidente que motivó la segunda parte de nuestra resolución de 7 de agosto de 1975.
El Juez Asociado Señor Martín concurre en el resultado sin opinión.